DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-25 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/14/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. In this case, the NPL document “Transmittal of the international Search Report & Written Opinion dated May 4, 2022 (9 pages)” has not been considered. 

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments of Christie nor Kato teach a crimp contacting a bottom surface of the second cylindrical bore in the male connector block, the examiner respectfully disagrees as Fig. 1 of Kato shows this limitation and therefore, the combination would meet this limitation, as discussed below in the claim rejection of claims 3 and 16. 
In response to applicant’s arguments that Christie does not describe the alleged chamfer, examiner is not relying on Christie to teach this limitation, instead, the combination of Christie in view of Kato disclose this limitation, as discussed above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 12-17, 20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Christie et al (U.S. PGPub No. 2010/0225110) in view of Kato et al. (U.S. Patent No. 6,328,351).
	In regards to claim 1, Christie discloses:
A male connector block assembly (see Figs. 7-9) adapted to provide a fluid tight engagement between a tubular fluid conduit and a female connector block including a generally planar face having a conduit receiving passage in fluid communication with a second fluid conduit, comprising: 
a male connector block (considered as 200 in Fig. 9) having a generally planar face for abutting the generally planar face of the female connector (considered as 250 in Fig. 8), 
a counter-bored conduit passage (see annotated Fig. 9 below) in the generally planar face of the male connector block including a first cylindrical bore (see annotated Fig. 9) having a first diameter and a first depth and 
a second cylindrical bore (see annotated Fig. 9) coaxial with the first cylindrical bore having a second diameter greater than the first diameter and a second depth less than the first depth (see annotated Fig. 9); 
a tubular fluid conduit (considered as 300 in Fig. 9) extending through the counter-bored conduit passage, 
a seal washer (considered as “W” in Fig. 9) located in the second cylindrical bore for providing an axial seal between the male connector block and the female connector block,
but does not disclose the tubular conduit comprising a circumferential groove and sealing ring in said groove.
However, Kato discloses a similar device comprising a tubular conduit (considered as 19 in Fig. 1) comprising a circumferential groove (considered as 12 in Fig. 1) defined in a portion of the tubular fluid conduit protruding outwardly from a counter-bored conduit passage (considered as 24 in Fig. 1) and away from a generally planar face (considered as 20a in Fig. 1) of the male connector block; 
a sealing ring (considered as 13 in Fig. 1) located within the circumferential groove having an outward circumferential surface for sealingly contacting the conduit receiving passage of the female connector block and an inward circumferential surface sealingly contacting the outer circumferential groove (considered as 12 in Fig. 1) of the tubular fluid conduit for providing a radial seal between the tubular fluid conduit and a conduit receiving passage (considered as 32 in Fig. 1) of a female connector block (considered as 30 in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the tubular fluid conduit of Christie with the provision of a circumferential groove and sealing ring to ensure sealing between the tubular fluid conduit and the female connector block because Christie discloses that providing a groove to the tubular fluid conduit to house a seal ensures sealing between the opening of the female connector block and the tubular fluid conduit (see Col. 3, Lines 31-39). 

    PNG
    media_image1.png
    826
    609
    media_image1.png
    Greyscale


	In regards to claim 2, Christie further discloses:
The assembly of claim 1, wherein the tubular fluid conduit is immobilized in the counter-bored conduit passage (see annotated Fig. 9 above hereinafter, where the seal washer “W” and male connector block would cause the crimp 301 to be locked within the second cylinder bore, therefore, immobilizing the conduit in the passage).

	In regards to claim 3, Christie discloses:
The assembly of claim 1, wherein the tubular fluid conduit is immobilized in the counter-bored conduit passage by one crimp, 
wherein the male connector block comprises a chamfer (see annotated Fig. 9) that appears to be used for producing a second crimp, 
but does not explicitly disclose two spaced apart crimps on the tubular fluid conduit. 
However, Kato discloses two spaced apart crimps in the tubular fluid conduit, including a first crimp (considered as 11a in Fig. 1) contacting a bottom surface (considered as 23 in Fig. 1) of a second cylindrical bore in the male connector block, and 
a second crimp (considered as 15 in Fig. 1) contacting a surface on a side of the male connector block opposite of the generally planar face of the of the male connector block (see Fig. 9, where the second crimp is pushed against a chamfer on the opposite side of the first crimp).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the tubular fluid conduit of Christie with the provision of a second crimp to prevent axial direction movement of the pipe with respect to the male connector block because Kato discloses that it is known to provide a tubular fluid conduit with a second crimp to prevent axial directional movement of the pipe with respect to the male connector block (see Col. 4, Lines 1-15). 

	In regards to claim 4, Christie further discloses:
The assembly of claim 1, wherein the male connector block includes a single fastener passage (considered as 202 in Fig. 9) for receiving a threaded stud (considered as 400 in Fig. 8) that facilitates fastening of the male connector block to a female connector block.

	In regards to claim 7, Kato further discloses:
The assembly of claim 1, wherein the sealing ring is made of an elastomeric material (see Col. 3, Lines 31-33).

	In regards to claim 9, Christie further discloses:
The assembly of claim 1, wherein the seal washer is made of an elastomeric material (see paragraph 0039, where the sealing washer is made of HNBR).

In regards to claim 12, Christie in view of Kato disclose:
The assembly of claim 1, but does not explicitly disclose the sealing ring is coated with polytetrafluoroethylene for reducing pinching and damage of the sealing ring during connection of the male connector block to the female connector block.
However, PTFE coatings are known to be used on O-rings to allow extended wear life, easier installation, protection against contamination, and easier identification of the O-ring (see https://www.marcorubber.com/o-ring-coatings.htm).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the sealing ring of Christie in view of Kato to comprise a PTFE coating to allow extended wear life, easier installation, protection against contamination, and easier identification of the O-ring (see https://www.marcorubber.com/o-ring-coatings.htm).

	In regards to claim 13, Christie discloses: 
A connector for providing a fluid tight flow path between a first fluid conduit (considered as 300 in Figs. 7-8) and a second fluid conduit (considered as 350 in Figs. 7-8), comprising: 
a female connector block (considered as 250 in Figs. 7-8) including a generally planar face having a conduit receiving passage (considered as 251 in Fig. 7) in fluid communication with the second fluid conduit; 
a male connector block (considered as 200 in Fig. 9) having a generally planar face for abutting the generally planar face of the female connector, 
a counter-bored conduit passage (see annotated Fig. 9 above) in the generally planar face of the male connector block including a first cylindrical bore (see annotated Fig. 9) having a first diameter and a first depth and a second cylindrical bore coaxial with the first cylindrical bore having a second diameter greater than the first diameter and a second depth less than the first depth (see Fig. 9, where the second diameter greater than the first diameter and the second depth less than the first depth);
a tubular fluid conduit (considered as 300 in Fig. 9) extending through the counter-bored conduit passage, 
a seal washer (considered as “W” in Fig. 9) located in the second cylindrical bore providing an axial seal between the male connector block and the female connector block
a fastener (considered as 400 in Fig. 7) urging the substantially planar faces of the male and female connector blocks together, 
but does not disclose:
a circumferential groove defined in a portion of the tubular fluid conduit protruding outwardly from the counter-bored conduit passage and away from the generally planar face of the male connector block and into the conduit receiving passage of the female connector block; 
a sealing ring located within the circumferential groove having an outward circumferential surface sealingly contacting the conduit receiving passage of the female connector block and an inward circumferential surface sealingly contacting the outer circumferential groove of the tubular fluid conduit for providing a radial seal between the tubular fluid conduit and the conduit receiving passage of the female connector block. 9PATENTAtty. Docket No. 27482-0114
However, Kato discloses a similar device comprising a tubular conduit (considered as 19 in Fig. 1) comprising a circumferential groove (considered as 12 in Fig. 1) defined in a portion of the tubular fluid conduit protruding outwardly from a counter-bored conduit passage (considered as 24 in Fig. 1) and away from a generally planar face (considered as 20a in Fig. 1) of the male connector block and into the conduit receiving passage of the female connector block; 
a sealing ring (considered as 13 in Fig. 1) located within the circumferential groove having an outward circumferential surface for sealingly contacting the conduit receiving passage of the female connector block and an inward circumferential surface sealingly contacting the outer circumferential groove (considered as 12 in Fig. 1) of the tubular fluid conduit for providing a radial seal between the tubular fluid conduit and a conduit receiving passage (considered as 32 in Fig. 1) of a female connector block (considered as 30 in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the tubular fluid conduit of Christie with the provision of a circumferential groove and sealing ring to ensure sealing between the tubular fluid conduit and the female connector block because Christie discloses that providing a groove to the tubular fluid conduit to house a seal ensures sealing between the opening of the female connector block and the tubular fluid conduit (see Col. 3, Lines 31-39). 

In regards to claim 14, Christie in view of Kato further disclose:
The connector of claim 13, wherein the conduit receiving passage has a truncated conical shape (see Fig. 7 of Christie, where the conduit receiving passage 251 has a truncated conical shape on the face of the female connector block) to lead the sealing ring into the conduit receiving passage and reduce pinching of the sealing ring during connection of the male connector block to the female connector block.

	In regards to claim 15, Christie further discloses:
The assembly of claim 13, wherein the tubular fluid conduit is immobilized in the counter-bored conduit passage (see annotated Fig. 9 above hereinafter, where the seal washer “W” and male connector block would cause the crimp 301 to be locked within the second cylinder bore, therefore, immobilizing the conduit in the passage).

	In regards to claim 16, Christie discloses:
The assembly of claim 13, wherein the tubular fluid conduit is immobilized in the counter-bored conduit passage by one crimp, wherein the male connector block comprises a chamfer (see annotated Fig. 9) that appears to be used for producing a second crimp, but does not explicitly disclose two spaced apart crimps on the tubular fluid conduit. 
However, Kato discloses two spaced apart crimps in the tubular fluid conduit, including a first crimp (considered as 11a in Fig. 1) contacting a bottom surface (considered as 23 in Fig. 1) of a second cylindrical bore in the male connector block, and 
a second crimp (considered as 15 in Fig. 1) contacting a surface on a side of the male connector block opposite of the generally planar face of the of the male connector block (see Fig. 9, where the second crimp is pushed against a chamfer on the opposite side of the first crimp).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the tubular fluid conduit of Christie with the provision of a second crimp to prevent axial direction movement of the pipe with respect to the male connector block because Kato discloses that it is known to provide a tubular fluid conduit with a second crimp to prevent axial directional movement of the pipe with respect to the male connector block (see Col. 4, Lines 1-15). 

In regards to claim 17, Christie further discloses:
The assembly of claim 13, wherein the male connector block includes a single fastener passage (considered as 202 in Fig. 9) for receiving a threaded stud (considered as 400 in Fig. 8) that facilitates fastening of the male connector block to a female connector block.

	In regards to claim 20, Kato further discloses:
The assembly of claim 13, wherein the sealing ring is made of an elastomeric material (see Col. 3, Lines 31-33).

In regards to claim 22, Christie further discloses:
The assembly of claim 13, wherein the seal washer is made of an elastomeric material (see paragraph 0039, where the sealing washer is made of HNBR).

In regards to claim 25, Christie in view of Kato disclose:
The assembly of claim 13, but does not explicitly disclose the sealing ring is coated with polytetrafluoroethylene for reducing pinching and damage of the sealing ring during connection of the male connector block to the female connector block.
However, PTFE coatings are known to be used on O-rings to allow extended wear life, easier installation, protection against contamination, and easier identification of the O-ring (see https://www.marcorubber.com/o-ring-coatings.htm).
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the sealing ring of Christie in view of Kato to comprise a PTFE coating to allow extended wear life, easier installation, protection against contamination, and easier identification of the O-ring (see https://www.marcorubber.com/o-ring-coatings.htm).

	Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Kato as applied to claims 1 and 13 above, and further in view of Iida (U.S. Patent No. 6,443,502).
In regards to claims 8 and 21, Christie in view of Kato disclose:
The assembly of claim 1 and connector of claim 13, wherein the sealing ring is made of an elastomeric material but does not disclose the material comprises hydrogenated nitrile butadiene rubber. 
However, Iida discloses a similar device wherein sealing rings comprise hydrogenated nitrile butadiene rubber (see Col. 4, Lines 42-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use hydrogenated nitrile butadiene rubber for the sealing ring because Iida discloses that hydrogenated nitrile butadiene rubber is a known material used for sealing rings (see Col. 4, Lines 42-50) and it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

	Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Kato as applied to claims 1 and 13 above, and further in view of Schroeder (U.S. Patent No. 7,621,568)
	In regards to claim 10 and 23, Christie in view of Kato disclose: 
The assembly of claim 1 and connector of claim 13, wherein the seal washer is made of an elastomeric material comprising hydrogenated nitrile butadiene rubber but other materials, also known to those skilled in the art, may be substituted for HNBR (see paragraph 0039 of Christie) but does not explicitly disclose ethylene propylene diene monomer rubber. 
However, Schroeder discloses a similar device comprising a seal washer (considered as 10 in Fig. 2) made of an elastomeric material (considered as 14 in Fig. 2) comprising either ethylene propylene diene monomer rubber (referred to as “EPDM” hereinafter) OR hydrogenated nitrile butadiene rubber (referred to as “HNBR” hereinafter; see Col. 3, Lines 15-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date to try using either EPDM or HNBR as the material for the seal washer because Schroeder discloses that it is known for seal washers to comprise either EPDM or HNBR and there are a finite number of identifiable and predictable solutions. One of ordinary skill would have a reasonable expectation of success of selecting a known material such as EPDM or HNBR for the seal washer.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Kato as applied to claims 1 and 13 above, and further in view of Schroeder and Iida.
In regards to claim 11 and 24, Christie in view of Kato disclose: 
The assembly of claim 1 and connector of claim 13, wherein the sealing ring (considered as 13 in Fig. 1 of Kato) is made of an elastomeric material (see Col. 3, Lines 31-32 of Kato, where an elastomeric material is used) and the seal washer (considered as “W” in Fig. 9 of Christie) is made of an elastomeric material (see paragraph 0039 of Christie, where any known material can be used), 
but does not explicitly disclose the sealing ring is made of an elastomeric material comprising hydrogenated nitrile butadiene rubber, and the seal washer is made of an elastomeric material comprising ethylene propylene diene monomer rubber.
In regards to the seal washer, Schroeder discloses a similar device comprising a seal washer (considered as 10 in Fig. 2) made of an elastomeric material (considered as 14 in Fig. 2) comprising either ethylene propylene diene monomer rubber (referred to as “EPDM” hereinafter) OR hydrogenated nitrile butadiene rubber (referred to as “HNBR” hereinafter; see Col. 3, Lines 15-18).
It would have been obvious to one of ordinary skill in the art before the effective filling date to try using either EPDM or HNBR as the material for the seal washer because Schroeder discloses that it is known for seal washers to comprise either EPDM or HNBR and there are a finite number of identifiable and predictable solutions. One of ordinary skill would have a reasonable expectation of success of selecting a known material such as EPDM or HNBR for the seal washer.
In regards to the sealing rings, Iida discloses a similar device wherein sealing rings comprise hydrogenated nitrile butadiene rubber (see Col. 4, Lines 42-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date to use hydrogenated nitrile butadiene rubber for the sealing ring because Iida discloses that hydrogenated nitrile butadiene rubber is a known material used for sealing rings (see Col. 4, Lines 42-50) and it has been held that a selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Kato as applied to claim 4 and 17 above, and further in view of Kesler et al. (U.S. Patent No. 10,344,863).
In regards to claim 5 and 18, Christie in view of Kato disclose the assembly of claim 4 and the connector of claim 17, but does not disclose a protuberance. 
However, Kesler discloses a similar device wherein a crushable protuberance (considered as 29 in Fig. 3; it is inherent that all materials are capable of being pressed or squeezed with a force that destroys or deforms; see https://www.dictionary.com/browse/crush) projects from a generally planar face of a male connector block (considered as 20 in Fig. 3) to more uniformly distribute forces between abutting generally planar faces of both male and female connector blocks (considered as 40 in Fig. 3; see Col. 9, Lines 42-47), 
the crushable protuberance being an area of the generally planar face of the male connector block that is raised by a stamping operation (see note below).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the male connector block with the provision of a protuberance to allow distribution of the clamping force between the male and female connector block because Kesler discloses that a protuberance on the male connector block allows distributing the clamping force between male and female blocks (see Col. 9, Lines 42-57, to see the benefits of the protuberance).
It is further noted that “stamping operation” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

In regards to claim 6 and 19, Christie in view of Kato and in further view of Kesler further disclose:
The assembly of claim 5 and the connector of claim 18, wherein the fastener passage is located between the counter-bored conduit passage and the protuberance (see Fig. 3 of Kesler, where the fastener passage is located between the counter-bored conduit passage 23 and the protuberance 29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CNH INDUSTRIAL ITALIA (DE-202020106832) discloses a similar device to the present invention. 
Kalbacher et al. (U.S. Patent No. 9,618,283) discloses a similar device to the present invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679